Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea (see, CPL 220.60; People v Ramos, 63 NY2d 640, 642; People v Dixon, 29 NY2d 55, 57). Further, defendant’s claim that he was sentenced improperly is without merit. Because defendant voluntarily admitted his prior felony conviction and was aware that he was facing an enhanced sentence, he is es-topped from challenging the court’s sentencing him as a second felony offender (see, People v Bates, 124 AD2d 994; see also, People v Bouyea, 64 NY2d 1140). (Appeal from judgment of Orleans County Court, Miles, J. — absconding from temporary release, first degree.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.